Citation Nr: 1232411	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cluster headaches.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran served on active duty from September 1979 to November 1982. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was brokered from the RO in Roanoke, Virginia, and jurisdiction over the case is with the Roanoke RO.  


REMAND

The Veteran was scheduled for a Travel Board hearing at the Roanoke RO in January 2012.  A day prior to the hearing, the Veteran called the VA indicating that he was unable to attend the scheduled hearing and wished that it be rescheduled.  The Board finds that the hearing should be rescheduled.  Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the New York RO to arrange for such a hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


